On Application for Rehearing.
Fenner, J.
We discover no reason to change our opinion on the general merits of this controversy; but one minor issue was so overshadowed by the larger ones that it escaped the attention of the vigilant judge who was the organ of the court.
It is clearly proved by the answers of defendant to interrogatories on facts and articlés, which are not contradicted, that he conducted the business in 188V only from the 8th of October of that year; and Sec. 15 of Act 101 of 1886, contains the proviso, “ that any person commencing business after the 1st of July shall pay one-half the above rates.”
This necessitates a correction of our judgment by reducing by one-half the amount allowed for license of 1887.
It is therefore ordered that our former judgment affirming the judgment appealed from be amended by now amending said judgment by reducing the principal of the license for 1887 from §640 to §320, and that in other respects said judgment be now affirmed, plaintiff to pay costs of appeal.